Citation Nr: 1549240	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-47 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

 1.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease ("left knee disability").
 
 2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella ("right knee disability"). 
 
 3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to January 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied increased ratings for the Veteran's left and right knee disabilities.

With respect to the issue of entitlement to TDIU, the Veteran explicitly raised the issue in a March 2012 VA Form 21-526b (Veteran's Supplemental Claim for Compensation).  In an August 2012 letter (accompanying an August 2012 rating decision that, in pertinent part, granted entitlement to service connection for depressive disorder and a low back disability), the RO informed the Veteran that it was deferring a decision on his TDIU claim pending the receipt of additional evidence.  The Veteran submitted a formal application for TDIU benefits in December 2012, asserting that he was unemployable as a result of his service-connected depressive disorder and his knee and back disabilities.  Thereafter, rather than issue the Veteran a rating decision, the RO adjudicated the claim for a TDIU, in addition to readjudicating the increased rating claim for left and right knee disabilities, in a February 2013 supplemental statement of the case (SSOC).  In March 2013, the Veteran submitted a VA Form 9 indicating the he wanted to appeal all of the issues listed on the SOC and any SSOC that he received.  

In a June 2013 rating decision denying the Veteran's claim of entitlement to a TDIU, the RO informed the Veteran that the issue of entitlement to a TDIU "was harmlessly addressed, in error, on your SSOC dated 2/27/2013, because it was not on appeal."  However, in January 2014, the RO certified the issue of entitlement to a TDIU to the Board, along with the increased rating issues on appeal.  Thereafter, in March 2014, the Veteran submitted a notice of disagreement (NOD) to the June 2013 rating decision denying his claim of entitlement to a TDIU.  The RO did not subsequently issue a separate SOC as to the TDIU issue.   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court), held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part and parcel of the increased rating claim.  Thus, to the extent the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected knee disabilities, the Board may infer a claim for a TDIU due exclusively to the service-connected knee disabilities, because they are the underlying disabilities (for an increased rating) at issue in this appeal.   

Given, however, that the issue of entitlement to a TDIU was certified and adjudicated in an SSOC as a separate issue, the Board shall consider this TDIU issue on appeal to include not only the knee disability issue before it, but also the Veteran's other service-connected disabilities, despite the fact that an SOC was never issued in response to the Veteran's March 2014 NOD.  See Percy v. Shinseki, 23 Vet. App. (2009) (holding that by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue); Archbold v. Brown, 9 Vet. App. 124, 132-33 (1996) (finding that the issuance of a SOC is not an absolute requirement for the acceptance of a substantive appeal).

In February 2014, the Board remanded this case so that the Veteran could be scheduled for a videoconference hearing.  The requested hearing was scheduled in May 2015.  However, in an April 2015 email, the Veteran's representative indicated that the Veteran requested the hearing be cancelled.  The Veteran has therefore withdrawn his hearing request.  38 C.F.R. § 20.702(e).

The Board notes that the Veteran was previously unrepresented.  However, in March 2014, the Veteran executed a new VA Form 21-22a appointing a private attorney, John Worman, as his appointed representative.  The Board recognizes this change in representation.

Additionally, as relevant to his claim of entitlement to a TDIU, the Board recognizes that, following the issuance of the February 2013 supplemental statement of the case, the Veteran submitted additional evidence in support of his claim.  Specifically, in February 2014, the Veteran submitted private treatment records regarding the impact his depressive disorder has on his employability.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanied this evidence; however, as the Veteran's claim is remanded for additional development, the AOJ will have an opportunity to consider such evidence in the readjudication of his claim on its merits.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Outstanding Records

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record.  38 U.S.C.A. § 5103A.  The Board finds the duty to assist has not been met in this case.

In this regard, the record indicates that there may be outstanding Social Security Administration (SSA) records.  Specifically, in December 2012, the AOJ obtained the Veteran's SSA records, which indicate that the Veteran initiated a claim for SSA disability benefits in October 2012.  However, the records essentially include only the Veteran's application for benefits, and it does not appear that a final decision on the Veteran's application had been reached at the time the records were received by the AOJ.  Accordingly, on remand, the RO should attempt to obtain any additional SSA records which may have been generated since December 2012.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996) (finding that VA's duty to assist extends to obtaining a copy of the SSA decision awarding or denying benefits).  

Additionally, as the record indicates that the Veteran receives ongoing VA treatment, any current VA treatment records dated from August 2013 to the present should be obtained on remand.

VA Examination

VA's duty to assist also includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his left and right knee disabilities in September 2012, over three years ago.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the Veteran's knee disabilities may have worsened since the last VA examination.  Specifically, in a March 2013 statement, the Veteran asserted that his knee symptoms have gotten "much worse" and that he can hear his knees "making noise" when he walks.  See March 2013 VA Form 9.  Additionally, SSA records show that the Veteran uses a cane and knee braces whereas he reported no use of such assistive devices at the September 2012 VA examination.  

In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected left and right knee disabilities.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

TDIU

The TDIU issue must be remanded because the increased rating claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Moreover, the Board notes that the Veteran's employment history is currently unclear.  In a VA Form 21-8940 dated in December 2012, the Veteran reported that he last worked full-time in December 2010 and that he became too disabled to work in July 2012.  Additionally, the Veteran indicated that he worked full-time for Construct Inc. from April 2007 to December 2010 and that he worked part-time for Carolina Classic from May 2012 to July 2012.  However, in a VA Form 21-8940 dated in July 2013, the Veteran reported that he last worked full-time in March 2011 and that he became too disabled to work in March 2011.  Additionally, the Veteran indicated that he last worked for Construct Inc. from August 2008 to March 2011.  On his October 2012 SSA application, the Veteran reported that he worked for Construct Inc. from August 2008 to February 2011, Kent Excavating Service from October 2010 to April 2012, and Carolina Classic from May 2012 to July 2012.  The AOJ requested and received employment information from Construct Inc. in December 2013.  However, to date, it does not appear that the RO requested employment information from Carolina Classic, which is the Veteran's last reported employer.  On remand, the Veteran should be given another opportunity to provide accurate employment information, including exact dates of all employment.  Additionally, the RO should request employment information directly from the Veteran's last reported employer

Accordingly, the case is REMANDED for the following action:

1. Resend the Veteran a VA Form 21-8940 and request that he complete it with exact dates for all periods of employment.  He should also be advised that he may submit other evidence, such as statements from previous employers or her Social Security earnings record, in support of his claim.

2. Request employment information from the Veteran's last reported employer by sending that employer a VA Form 21-4192 to complete and return.  In the event the RO cannot obtain this information, the RO must specifically document all attempts to obtain this information. 

3. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from August 2013 to the present.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

4. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

5. After all available records have been associated with the claims file the Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to the Veteran's service-connected left and right knee disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's left and right knee disabilities.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

Additionally, the examiner should determine whether the Veteran has ankylosis of the knees; instability or subluxation of the knees; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the right or left knee.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's left and right knee disabilities has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected left and right knee disabilities.

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

6. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should readjudicate the Veteran's claims.  If the claims are not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

